Citation Nr: 0411497	
Decision Date: 05/03/04    Archive Date: 05/14/04

DOCKET NO.  03-05 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas




THE ISSUE

Entitlement to vocational rehabilitation services provided by 
Chapter 31, Title 38, United States Code. 







ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  





REMAND

The veteran served on active duty from April 1976 to June 
1979. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a May 2001 decision by the 
Vocational Rehabilitation and Education Division of the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Waco Texas (hereinafter RO), which determined that 
the veteran was not entitled to vocational rehabilitation 
services provided by Chapter 31, Title 38, United States 
Code.  The veteran filed a notice of disagreement with the 
denial of this claim, and a statement of the case was 
completed by the RO in January 2003.  Thereafter, the veteran 
filed a substantive appeal in February 2003, and indicated 
therein that he desired a hearing at the RO before a Member 
of the Board. 

By letter dated January 9, 2004, the veteran was informed 
that he was scheduled to appear at a Travel Board hearing at 
the RO on February 12, 2004.  In a statement dated February 
4, 2004, the veteran informed the RO that he could not attend 
the scheduled hearing because he was scheduled to work on 
that date.  In this statement, he also indicated that he 
wished to reschedule his hearing, and provided two 
alternative dates.  From the above, the Board finds that the 
veteran submitted a timely request for a new hearing within 
the parameters of 38 C.F.R. § 20.702(c).  Accordingly, his 
motion to reschedule is hereby granted.  

In view of the foregoing, this case is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC, for 
the following action.  VA will provide notification to the 
veteran if further action is required on his part:

The RO should schedule a hearing for the 
veteran and any witnesses before a 
Veterans Law Judge at the RO, offering 
whichever type he desires, i.e., an in-
person hearing or a videoconference 
hearing.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.  The veteran 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).



